I DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner note
Examiner notes that applications 15/182,686 (US 10,249,767) and 14/343,367 (US 9,437,6689), are related to the current application because they share the same subject matter of beta-Ga2O3, and the same Applicant and/or Assignee.


Drawings
Examiner withdraws the drawing objection based upon Applicant’s amendment to claim 23.

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejection based upon Applicant’s amendment to claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
At least claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,461,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention includes all the limitations of the above claims in the current application.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-10, 12-18, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi, et al. (US 7,151,280) (“Hayashi”), in view of Challa et al. (US 2008/0138953 A1) (“Challa”), in view Matsuzaki, et al., "Growth, structure and carrier transport properties of Ga2O3 epitaxial film examined for transparent field-effect transistor", Thin Solid Films, 496, 2006, 37-21 (“Matsuzaki”), in view of Ohira, et al. (JP2008-303119) (“Ohira”) (by means of the previously provided machine translation), in light of evidentiary reference Ichinose et al. (US 2010/0229789 A1) (“Ichinose”).
Examiner note: The prior art above can be found in the parent application 15/250,262.
Regarding claim 5, Hayashi teaches at least in figure 17:
an n-type SiC substrate (1);
a p-type dopant-doped SiC single crystal film (3) formed on the n-type SiC substrate (1), 
a gate electrode (G) covered on bottom surfaces, and both sides thereof with a gate insulating film (5) and embedded in the p-type dopant-doped SiC single crystal film (3); 
contact regions (4)  provided on both sides of the gate insulating film (5) in the p-type dopant- doped SiC single crystal film (3); 
a source electrode (7s) disposed on a part of the a surface of the p-type dopant SiC single crystal film (3, where the 7s are disposed on the surface of 3) so as to be connected to the contact regions (4) and the gate insulating film (5) between the contact regions (4)

wherein channels are formed in the p-type dopant-doped SiC single crystal film in accordance with an application of a voltage greater than a threshold to the gate electrode, thereby flowing currents vertically from the gate electrode through the channels to the drain electrode (this is the intended use of the device. However, if the device of Hayashi was used the channels would so be formed). 

Hayashi does not teach:
The SiC substrate, and the SiC single crystal film are made out of β-Ga2O3; 
The  β-Ga2O3  single crystal film is doped with a p-type dopant including Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P to form a p-type dopant-doped β-Ga2O3 single crystal film; and
a gate insulating film on the top surface of the gate electrode between the contact regions.

Challa teaches at least in figure 1 and 4A:
a gate insulating film (108) on the top surface of the gate electrode (top of 110, G1, or G2) between the contact regions (112s).
It would have been obvious to one of ordinary skill in the art to combine Challa with Hayashi and form the insulting film of Hayashi all around the gate electrode as shown in Challa because it would have protected the gate electrode from overlying metal structures, and thus prevent possible short circuits to the gate electrode. 


The SiC substrate, and the SiC single crystal film are made out of β-Ga2O3; 
The  β-Ga2O3  single crystal film is doped with a p-type dopant including Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P to form a p-type dopant-doped β-Ga2O3 single crystal film.

Matsuzaki teaches:
That SiC has been routinely used for power devices. Pg. 37, col. 1 at lns. 5-6. Matsuzaki also teaches that wide bandgap semiconductors are required for high power and high temperature transistors. Pg. 37, col. 1 at lns. 1-3. Matsuzaki further teaches, that there is a need for high power and high temperature transistors that are transparent in the deep ultra-violet (DUV) spectrum. Id. at lns. 6-15. this is because DUV transparent transistors are necessary for different biotechnology and nanotechnology applications. Id. Further, there is a problem with the current high power high temperature devices, such as SiC devices, in that they are not transparent in the DUV spectrum. Pg. 37-38, col. 2-1 at lns. 15-2.Therefore, there is a need to develop a material that can be used in a high power high temperature transistor which is also transparent to DUV. Matsuzaki teaches that a material that will fulfill this need is β-Ga2O3 because it is a unique DUV transparent oxide semiconductor with an extremely large bandgap. Id. Therefore, it would have been obvious to one of ordinary skill in the art to replace the SiC material of Hayashi with the β-Ga2O3 material of Matsuzaki as this would allow one to construct a high power high temperature transistor that will be transparent to the DUV spectrum. Which, according to Matsuzaki, is what is necessary for biotechnology and nanotechnology industries. 
2O3 films of Matsuzaki in order to create DUV transparent vertical power transistors with a trench gate which would be useful to the biotechnology and nanotechnology industries as the transistors would have an extremely large band gap, high temperature and high power capability, and be transparent to the DUV spectrum.
Additionally, Ohira teaches:
That β-Ga2O3 films can be grown on β-Ga2O3 substrates. 
Ohira teaches that one of ordinary skill in the art would want to grow β-Ga2O3 films can be grown on β-Ga2O3 substrates because it would reduce the defects and dislocations in the β-Ga2O3 films and would prevent internal stress between the β-Ga2O3 films and the substrate. ¶ 0011.
It would have been obvious to one of ordinary skill in the art to use the teachings of Ohira and form the β-Ga2O3 films of Matsuzaki on a β-Ga2O3 substrate because it would reduce the internal stress of the device and reduce the defects and dislocations of the Ga2O3 films since one would be growing a semiconductor film on a substrate with the same crystalline structure. In this case, the β-Ga2O3 would be grown on the β-Ga2O3 substrate, thereby creating the power transistor of Hayashi and Challa with reduced defects and dislocations.

Hayashi, Challa, Matsuzaki, and Ohira do not teach:
that  β-Ga2O3  single crystal film is doped with a p-type dopant including Mg, H, Li, Na, K, Rb, Cs, Fr, Be, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, TI, Pb, N, or P to form a p-type dopant-doped β-Ga2O3 single crystal film.

Evidentiary reference Ichinose teaches:
That known p-type dopant for β-Ga2O3 include H, Li, Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, Ra, Mn, Fe, Co, Ni, Pd, Cu, Ag, Au, Zn, Cd, Hg, Tl, Pb or the like. ¶ 0145.
Thus, Ichinose evidences the fact that one of ordinary skill in the art knows how to dope β-Ga2O3 in order to change its conductivity just like one knows how to dope SiC to change its conductivity. 

To summarize, Hayashi and Challa teach all of the structural features of the claimed device can be made out of SiC. Matsuzaki teaches that it would have been obvious to one of ordinary skill in the art to replace SiC with β-Ga2O3. And, Ohira teaches that it would be obvious to form β-Ga2O3 films on a β-Ga2O3 substrate. While Ichinose teaches the known dopants for β-Ga2O3 to change the conductivity of β-Ga2O3.

Examiner note: Since Examiner has established that it would have been obvious to replace SiC with a β-Ga2O3 future references to structure containing a β-Ga2O3 will be in reference to Hayashi’s SiC, and not necessarily to β-Ga2O3 because they are art recognized as being replaceable by each other.
Regarding claim 6, Hayashi teaches at least in figure 17:
wherein the p-type dopant- doped a β-Ga2O3 single crystal film (3) is provided on an n-type a  β-Ga2O3 single crystal film (2) grown epitaxially (product-by-process term and thus not limiting) on the n-type β-Ga2O3 substrate (1).
Regarding claim 7, Challa teaches at least in figure 1 and 4A:

Regarding claim 8, Challa teaches at least in figure 1 and 4A:
wherein the gate insulating film (top of 110, G1, or G2) is disposed on an entirety of the top surface of the gate electrode (108).
Regarding claim 9, Hayashi and Challa teach:
wherein the gate insulating film (Hayashi 5; Challa 108) is disposed between the top surface of the gate electrode (Hayashi top of 6; Challa top of 110, G1, or G2) and the source electrode (Hayashi 7).
Regarding claim 10, Hayashi and Challa teach:
wherein the gate insulating film (Hayashi 5; Challa 108) is disposed on the top surface of the gate electrode (Hayashi top of 6; Challa top of 110, G1, or G2) and on a bottom surface of the source electrode (Hayashi 7).
Regarding claim 12, Hayashi teaches at least in figure 17:
wherein the p-type dopant-doped β-Ga2O3 single crystal film (3) is disposed on an n-type β-Ga2O3 single crystal film (2) that is disposed on the n-type β-Ga2O3 substrate (1).
Regarding claim 13, Hayashi teaches at least in figure 17:
wherein the n-type β-Ga2O3 single crystal film (2) abuts the p-type dopant-doped β-Ga2O3 single crystal film (3) and the n-type β-Ga2O3 substrate (1).
Regarding claim 14, Hayashi teaches at least in figure 17:
wherein the gate insulating film (5) penetrates into the n-type β-Ga2O3 single crystal film (2).
Regarding claim 15, Hayashi teaches at least in figure 17:
2O3 single crystal film (top of 2) and a bottom surface of the n-type β-Ga2O3 single crystal film (bottom of 2).
Regarding claim 16, Hayashi teaches at least in figure 17:
wherein the source electrode (7), the p-type doped β-Ga2O3 single crystal film (3), the n-type β-Ga2O3 single crystal film (2), the n-type β-Ga2O3 substrate (1), and the drain electrode (8) are sequentially disposed in a stacking direction of the semiconductor element (they are so stacked).
Regarding claim 17, Hayashi teaches at least in figure 17:
Wherein, in the stacking direction of the semiconductor element, the currents flow vertically from the gate electrode through the channels to the drain electrode (this is an intended use of the device. However, if the device of the prior art was used the current would flow in the required direction)
Regarding claim 18, the combination Hayashi and Challa teach:
wherein the source electrode (Hayashi 7) is disposed on the part of the surface of the p-type dopant-doped β-Ga2O3 single crystal film (Hayashi 3, where Hayashi 7 is disposed on part of the surface of Hayashi 7) to cover the contact regions (Hayashi 4) and the gate insulating film (Challa 108) on the top surface of the gate electrode (Hayashi 6; Challa top of 110, G1, or G2).
Regarding claim 21,
Wherein the source electrode (7) is formed on a homo-epitaxial layer (this is a product-by-process limitation as such it does not limit the structure of the device) of β-Ga2O3 single crystal film (3) (the homo-epitaxial layer is the p-type dopant-doped β-Ga2O3 single crystal film. There is no separate homo-epitaxial layer)
Regarding claim 22, Hayashi teaches at least in figure 17:
wherein the source electrode (7), the gate insulating film (5), and the gate electrode (6) are sequentially disposed in a stacking direction of the β-Ga2O3 single crystal film on the n-type β-Ga2O3 single crystal film (Hayashi teaches the same order as Applicant does in the elected species of figure 5. Which is to say the source is on top, then there is a gate insulator underneath, and then the gate underneath the top part of the gate insulating layer, and all three layers are on the n-type layer. Thus, Hayashi teaches this limitation).
Regarding claim 23, the combination of Hayashi in at least in figure 17, and Challa in at least in figure 1 and 4A teach:
Wherein the source electrode (Hayashi 7; Challa 116/S) overlaps with the gate electrode (Hayashi 6; Challa 110/G1/G2) 
Regarding claim 24, Hayashi teaches at least in figure 17:
wherein the source electrode (7) is in a direct contact with the surface of the p-type dopant-doped β-Ga2O3 single crystal film (3).

the prior art does not teach:
wherein a top surface of the gate insulating film is coplanar with top surfaces of the contact regions.
However, this is considered a non-critical aspect of the device. Whether the top surface of the gate insulating film is coplanar with the top surface of the contact regions or not is a matter of choice for one of ordinary skill in the art. This is because based upon the combination of references all one has to do is CMP Challa gate dielectric 402 before forming the source electrode S. However, whether to do this or not is as stated a matter of choice in the optimization 
Therefore, based upon the above, it is Examiner’s position that whether to make the top surface of the gate insulating film coplanar with the top surface of the contact regions is a matter of 1) optimization and/or 2) choice for one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that there are three differences between the claims and the prior art. These differences are:
They are claiming a β-Ga2O3 single crystal film, and the prior art teaches SiC single crystal film;
β-Ga2O3 single crystal film is doped by p-type dopants; and
the gate electrode is covered on a top surface.
First difference
Applicant asserts that that there is no motivation to replace the SiC of Hayashi with the β-Ga2O3 single crystal film of Matsuzaki because in Matsuzaki only the channel is made out of β-Ga2O3. However, this argument does not take into account Ohira. Where Ohira teaches that one can form β-Ga2O3 films on β-Ga2O3 substrates. What this means is that one can form a device made out of only β-Ga2O3. Further, Ohira teaches that would improve the device because a device made out of only β-Ga2O3 will have reduced defects and dislocations in the β-Ga2O3 layers. Therefore this argument is unpersuasive.
Second difference
Applicant contends that the prior art does not teach the β-Ga2O3 single crystal film is doped by p-type dopants. This argument is unpersuasive. The combination of prior art references teaches 1) that it is known that one can replace SiC with β-Ga2O3, 2) that this replacement can be done in similar devices, and 3) that one can dope β-Ga2O3 with the claimed p-type dopants. Thus, the combination of references teaches that it would have been obvious to one of ordinary skill in 2O3 and made the same device with a reasonable likelihood of success. 
Applicant as a side argument argues that the refences are unrelated. This argument is unpersuasive as Hayashi is directed to a SiC trench FET device, Challa is directed to an SiC trench FET device, Matsuzaki is directed to replacing SiC with β-Ga2O3 in a FET device, Ohira is directed to forming  β-Ga2O3 films on β-Ga2O3 substrates, and Ichinose is directed to doping β-Ga2O3 films. Therefore, all of the references are related to how one of ordinary skill in the art would go about replacing SiC in a trench FET device with β-Ga2O3. Thus, this argument is not persuasive. 
Third difference
Applicant avers that the prior art does not teach the gate electrode is covered on a top surface by an insulator and/or a source electrode. This argument is unpersuasive for the reasons given in the rejection of the claims above.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822